Citation Nr: 0808266	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  05-28 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as secondary to inservice herbicide exposure.  

2.  Entitlement to service connection for hypertension (HTN).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
August 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In January 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

The issue of entitlement to service connection for a skin 
disorder, to include as secondary to inservice herbicide 
exposure, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

HTN, first clinically shown many years after service 
separation, is not shown by competent medical evidence to be 
related to active service.  


CONCLUSION OF LAW

HTN was not incurred in or aggravated by service, nor may it 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, an October 
2003 letter to the veteran from the RO specifically notified 
him of the substance of the VCAA, including the type of 
evidence necessary to establish entitlement to service 
connection on a direct and presumptive basis, and of the 
division of responsibility between the veteran and the VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied 
the notification requirements of the VCAA by way of these 
letters by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
his claims; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consist of the veteran's service treatment records, VA 
medical treatment records, private post-service medical 
treatment records, and statements and testimony from the 
veteran and his representative.  There is no indication that 
there is any additional relevant evidence to be obtained by 
either VA or the veteran.

Lastly, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  For the reasons described below, service 
connection and/or an increased rating for the claimed 
disability is being denied and neither a rating nor an 
effective date will be assigned.  As such, there is no 
prejudice to the veteran with respect to any notice 
deficiencies related to the rating or effective date.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2007).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as HTN to a 
degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, or systolic 
blood pressure that is predominantly 160 mm. or greater with 
a diastolic blood pressure of less than 90 mm.  To support a 
diagnosis of hypertension the blood pressure readings must be 
taken two or more times on at least three different days.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 
C.F.R. § 4.104, Diagnostic Code (DC) 7101(Note 1) (2006).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.



Analysis

Service treatment records are silent for any evidence of 
elevated blood pressure readings or HTN in service.  
Specifically, it is noted that blood pressure readings upon 
pre-induction examination in November 1966 (120/80) and 
separation examination in August 1970 (138/80) were within 
normal limits.  

Post service records include VA records dated in 2003 and 
2004.  Pertinent to the veteran's claim for service 
connection for HTN is a June 2004 entry on which it was noted 
that the veteran's past medical history included HTN.  At 
that time, his blood pressure was 126/68, and the assessment 
was HTN, well controlled.  A private report dated in August 
2004 reflects a blood pressure recording of 154/100.  HTN was 
assessed.  

At a personal hearing in January 2008, the veteran's 
representative argued that the claimant's HTN originated as a 
result of inservice stress associated with his routine duties 
while in Vietnam.  The veteran stated that he first was told 
he had HTN sometime after service (early 1980s), but prior to 
that he was told that he had borderline HTN.  He pointed out 
that he continued to take medication to control this 
disorder.  

Based on a review of the evidence, the Board finds that the 
preponderance of the evidence is against service connection 
for HTN.  There simply is no evidence of this condition 
having been diagnosed or treated in service.  Moreover, 
inservice blood pressure readings were within normal limits, 
there is no objective evidence of this disorder until many 
years after service (in 2004), and no medical personnel links 
the claimant's HTN to active service or any incident therein.  

The veteran's contentions as to etiology of this condition 
have been considered.  It is noted that he is competent as a 
lay person to report on that which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

As the competent medical evidence reflects that current HTN 
is not related to service, and as there is no competent 
medical evidence of such either in service or for many years 
thereafter, the preponderance of the evidence is against the 
veteran's claim for service connection for HTN, and the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107; Gilbert, supra.


ORDER

Service connection for HTN is denied.  


REMAND

Preliminary review of the record with respect to the 
veteran's claim of entitlement to service connection for a 
skin condition discloses a need for additional development 
prior to final appellate review.  Thus, a remand to the RO is 
required in order to fulfill the statutory duty to assist the 
veteran to develop the facts pertinent to his claim.  Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).  

The veteran served in the Republic of Vietnam and is seeking 
service connection for a skin condition, to include as being 
due to exposure to herbicides.  He has asserted that as a 
Vietnam veteran, service connection should be granted on a 
presumptive basis.  38 C.F.R. §§ 3.307, 3.309 (2007).  

Service connection may be presumed for disability which is a 
result of exposure to Agent Orange or other herbicides by 
showing two elements.  First, the veteran must show that he 
served in the Republic of Vietnam during the Vietnam era.  38 
U.S.C.A. § 1116 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.307(a)(6) (2007).  Second, the veteran must be diagnosed 
with one of the specific diseases listed in 38 C.F.R. § 
3.309(e), or otherwise establish a nexus to service.  Brock 
v. Brown, 10 Vet. App. 155, 162 (1997).  Chloracne ( a skin 
disorder) is listed in 38 C.F.R. § 3.307 as one of the 
diseases subject to presumptive service connection for 
exposure to herbicides.

While the available treatment records, inservice and post 
service, are negative for actual diagnosis of any skin 
disorder, the veteran testified at the recent personal 
hearing that he had had similar skin problems since service 
to the present day.  He continued to use ointment and creams 
to relieve the symptoms (burning and itching) that he had 
first used during active duty.  He indicated that his 
dermatologist at the VA had indicated that he had never seen 
anything like this rash that the veteran had.  It appears 
this hearing testimony was the first time dermatological 
treatment was noted.  As such, an attempt to identify and 
obtain those records should be undertaken.

In light of the veteran's testimony, the Board is of the 
opinion that a medical opinion is needed to determine an 
exact diagnosis and etiology of any current skin disorder.  A 
medical opinion is also necessary to determine whether these 
rashes, if present, are more likely than not related to 
herbicide exposure, the veteran's skin symptomatology noted 
in service, or any other event during service.

Thus, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim, and 
to ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  The AMC/RO should ensure that all 
notification and development action 
required by the VCAA and implementing 
VA regulations is completed, including 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 
5107.  See also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

2.  The AMC/RO should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his skin disorder, on appeal.  Any 
records that are not currently included 
in the clams file should be obtained and 
added to the file.  With any necessary 
authorization from the veteran, the 
AMC/RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record.  All efforts to obtain these 
records must be documented in the claims 
file.  If any records cannot be obtained, 
it should be so stated, and the veteran 
is to be informed of any records that 
could not be obtained.  If pertinent 
records are received, the AMC/RO should 
ensure that VCAA examination and medical 
opinion requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

3.  The AMC/RO should schedule the 
veteran for a VA dermatology 
examination to determine the nature and 
etiology of any current skin disorder.  
All indicated tests should e 
accomplished and the claims folder 
should be made available for review by 
the examiner.  The examiner is 
requested to review all pertinent 
records associated with the claims 
file.  

The examiner should specifically 
identify all current skin disorders, 
and indicate whether it is at least as 
likely as not (50 percent probability 
or greater) that any current skin 
disorder is etiologically related to 
the veteran's military service, to 
include any in- service herbicide 
exposure.  A clear rationale for the 
examiner's opinion would be helpful and 
a discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  

NOTE:  The AMC/RO must inform the veteran 
that it is his responsibility to report 
for the examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  The AMC/RO should then readjudicate 
the claim of entitlement to service 
connection for a skin condition, to 
include as being the result of exposure 
to herbicides.  If the benefits sought 
in connection with the claim remain 
denied, the veteran and his 
representative should be provided with 
an appropriate Supplemental Statement 
of the Case (SSOC) and given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


